Motion by appellant to stay the respondents executors from proceeding with the sale of certain personal property, pending appeal from an order of the Surrogate’s Court, Westchester County, dismissing appellant’s claim to such property. In view of the unusual facts and circumstances here presented, the motion is denied. The court has been informed that an application for a similar stay was denied today by the Surrogate of Westchester County. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.